ACCEPTED
                                                                                        04-16-00550-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   8/30/2016 1:36:29 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                               No. 4-16-00550-CV

IN RE TODD A. PRINS,                   §            IN THE 4TH       FILED IN
Relator.                               §                      4th COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                       §
                                                              8/30/2016 1:36:29 PM
                                       §            COURT    OF APPEALS
                                                                KEITH E. HOTTLE
                                       §                              Clerk
                                       §
                                       §            SAN ANTONIO, TEXAS
     RELATOR’S UNOPPOSED MOTION FOR EMERGENCYFILED
                                               STAYIN
                                                                4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
  Relator asks the Court for an emergency stay.
                                                                08/30/2016 1:36:29 PM
                                                                    KEITH E. HOTTLE
                              A. INTRODUCTION                            Clerk

  1. Relator is Todd A. Prins; real party in interest is The Estate of Jose

Oleszcovski Wasserteil, Deceased; respondent is the Honorable Kelly M. Cross,

Presiding Judge of Probate Court No. 1, Bexar County, Texas.

  2. Relator filed his petition for writ of mandamus on August 29, 2016.

  3. Relator attaches a certificate of compliance certifying that on August 30,

2016, notified respondent and real party in interest by facsimile that a motion for

temporary relief would be filed. Tex. R. App. P. 52.10(a).

  4. On August 26, 2016, the honorable Judge Kelly M. Cross entered an Order

requiring Relator, Todd A. Prins, to deposit certain funds within the registry of

the Court, and to register the funds as belonging to the Estate, along with Relator

and the Estate's attorneys. Relator's application for writ of mandamus challenges

the validity of this Order, and requests an emergency stay from compliance with
the Order until the Court of Appeals determines whether mandamus is

appropriate.

                      B. ARGUMENT & AUTHORITIES

  5. The Court may grant temporary relief pending its determination of an

original proceeding. Tex. R. App. P. 52.10(b).

  6. This emergency stay is necessary to maintain the status quo of the parties

and to preserve the Court’s jurisdiction to consider the merits of the original

proceeding. In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San Antonio 1995,

orig. proceeding). The Estate believes that the funds should be included as a part

of the probate of Decedent's estate, and there is a genuine dispute as to whether

Relator is entitled to the funds as a distribution through a partnership between

Decedent and Relator. The Estate owes a substantial amount of taxes to the

United States Government, and it is possible that the Internal Revenue Service

would be allowed to file a lien on the funds when they are put into the registry,

regardless of the ultimate outcome of the underlying litigation. The status quo

must be preserved to determine whether Relator is entitled to the funds outside of

probate.

  7. Relator attaches the decalration of Todd A. Prins and the affidavit of Darin

N. Digby to establish facts that are not included in the appellate record, are not
known to the Court in its official capacity, and are not within the personal

knowledge of the attorney signing this motion.


                                 C. CONCLUSION


  8. An emergency stay is necessary to preserve the status quo because

compliance with the Court's order may result in Relator losing his claim to the

contested funds without an determination of the underlying lawsuit.


                                    D. PRAYER


  9. For the reasons stated in this motion, Relator, Todd A. Prins asks the Court

for an emergency stay to maintain the status quo of the parties and preserve the

Court’s jurisdiction to consider the merits of relator’s original proceeding.


                                        Respectfully submitted,

                                        Prins Law Firm
                                        4940 Broadway, Suite 108
                                        San Antonio, TX 78209
                                        Telephone: (210) 820-0833
                                        Facsimile: (210) 820-0929


                                        By: /s/ Travis M. Parks
                                        TRAVIS M. PARKS
                                        State Bar No. 24070384
                                        ATTORNEY FOR TODD A. PRINS
                        CERTIFICATE OF SERVICE


      On August 30, 2016, the foregoing document was served on the following
counsel of record in accordance with the Texas Rules of Appellate Procedure.


FLUME LAW FIRM, LLP
1020 N. E. Loop 410, Suite 200
San Antonio, Texas 78209
(210) 828-5641
(210) 821-6069 Facsimile
MICHAEL FLUME
State Bar No. 07188480
mfllume@flumelaw.net
GUILLERMO S. DEKAT
State Bar No. 24069599
gdekat@flumelaw.net

ATTORNEYS FOR THE ESTATE OF
JOSE OLESZCOVSKI WASSERTEIL



                                           /s/ Travis M. Parks
                                           Travis M. Parks


                     CERTIFICATE OF CONFERENCE
      I certify that I have conferred with Michael Flume by telephone, and he has
agreed and is unopposed to the motion for emergency stay.


                                        /s/ Travis M. Parks
                                        Travis M. Parks
                   CERTIFICATE OF COMPLIANCE

  Under Texas Rule of Appellate Procedure 52.10(a), I certify that on August
30, 2016, I notified the following parties via telephone or fax that a motion
for temporary relief would be filed.


Real Parties in Interest:

The Estate of Jose Oleszcovski Wasserteil, Deceased

FLUME LAW FIRM, LLP
1020 N. E. Loop 410, Suite 200
San Antonio, Texas 78209
(210) 828-5641
(210) 821-6069 Facsimile
MICHAEL FLUME
State Bar No. 07188480
mfllume@flumelaw.net
GUILLERMO S. DEKAT
State Bar No. 24069599
gdekat@flumelaw.net
Counsel for Ind. Executor/Plaintiff

Respondent/Trial Court Judge via facsimile:
The Honorable Kelly M. Cross
Probate Court No. 1
100 Dolorosa, 1st floor, Room 123
San Antonio, Texas 78205
(210)335-3998 fax

                                         /s/ Travis M. Parks
                                         Travis M. Parks